      Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HAO ZHE WANG,                                           Civil Action No: 1:19-CV-09506-JMF

                                       Plaintiffs,       NOTICE TO PRO SE LITIGANT
                                                         WHO OPPOSES A RULE 12
                       -against-                         MOTION SUPPORTED BY
                                                         iVIATTERS OUTSIDE THE
 VERIZON COMMUNICATIONS INC., et al.                     PLEADINGS

                                       Defendants.




TO:    Hao Zhe Wang (via Fed-Ex Overnight)
       PlaintiffPf^o Se
       P.O. Box 7075
       New York, NY 10150

       The Defendants:(1) Verizon New England Inc.;(2) Verizon Digital Media Services Inc.;

(3) Verizon Communications Inc.;(4) Verizon Connected Solutions Inc.;(5) Verizon New Yorl<

Inc.;(6) Verizon Long Distance LLC.;(7) Verizon Services Corp.; (8) Verizon Wireless(VAW)

LLC; (9) Verizon Wireless Services, LLC; (10) Verizon Business Network Services Inc.; (11)

 Verizon Capital Corp.; (12) Verizon Corporate Resources Group LLC; (13) Verizon Corporate

 Services Group Inc.; (14) Verizon Federal Inc.; (15) Verizon Sourcing LLC; (16). Verizon

 Services Organization Inc.; (17) Verizon Business Purchasing LLC; (18) Verizon Turnkey

 Services LLC; (19) Verizon Select Services Inc.; (20) Verizon Online LLC; (21) Verizon

 Connect Inc.; (22) Verizon Connect NWF Inc.; (23) Verizon Credit Inc.; (24) Verizon

 Information Technologies LLC; and (25) Verizon Services Operations Inc. (hereinafter the

"Moving Defendants") in this case. have moved to dismiss or for judgment on the pleadings

 pursuant to Rule 12(b) or 12(c) of the Federal Rules of Civil Procedure, and has submitted
     Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 2 of 12




additional written materials. This means that the Moving Defendants have asked the Court to

decide this case without a trial, based on these written materials. You are warned that the Court

may treat this motion as a motion for summary judgment under Rule 56 of the Federal Rules of

Civil Procedure. For this reason, THE CLAIMS YOU ASSERT IN YOUR COMPLAINT

MAY BE DISMISSED WITHOUT A TRIAL IF YOU DO NOT RESPOND TO THIS

MOTION ON TIME by filing sworn affidavits as required by Rule 56(c) and/or other

documents. The full text of Rule 56 of the Federal Rules of Civil Procedure is attached.

        In short, Rule 56 provides that you may NOT oppose the Moving Defendants' motion

simply by relying upon the allegations in your complaint. Rather, you must submit evidence, such

as witness statements or documents, countering the facts asserted by the Moving Defendants and

raising specific facts that support your claim. If you have proof of your claim, now is the time to

submit it. Any witness statements must be in the form of affidavits. An affidavit is a sworn

statement of fact based on personal knowledge stating facts that would be admissible in evidence at

trial. You may submit your own affidavit and/or the affidavits of others. You may submit

affidavits that were prepared specifically in response to the Moving Defendants' motion.

        If you do not respond to the motion on time with affidavits and/or documents contradicting

the facts asserted by the Moving Defendants, the Court may accept the Moving Defendants' facts as

true. Your case may be dismissed and judgment may be entered in the Moving Defendants' favor

without a trial.




                                                 2
    Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 3 of 12




      If you have any questions, you may direct them to the Pro Se Office.

Dated: New York, New York
       March 9, 2020
                                    Respectfully submitted,

                                    SEGAL MCCAI~'IBRIDGE
                                    SINGER & MAHONEY,LTD.

                                    By:     /s/Andrew P. Kates
                                            Andrew P. Kates, Esq.(AK4164)
                                            Howard A. Fried, Esq.(HAF 2114)
                                            Attot°neysfor Moving Defendants
                                            850 Third Avenue, Suite 1100
                                            New York, New Yorlc 10022
                                            Tel:(212)651-7500
                                            akates@smsm.com
                                            hfr~ied@smsm.com
               Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 4 of 12



                                 United States Code tl.uraotuted.
                                   Federal Rules ~~f Civil 1'roceclure for the U~Yited Slates District Courts (ltefa & Aunos)
                                         "!'ille V.I.C. Jrtcl.F;ialc;axt


                                                             Federal itules ~>f Civil Prc~redure Itu}e 5G

                                                                Rule ~(~. Su~nmaa~y Judgment

                                                                               Cux•ri;» mess


                                    <Notes o£ Aecisiotas fos a8 USCA Federni Rule; of Civil Procedure Rules 6 tyre
                                    displayed iu three separate documents. Nntes of Decisions for subclivisicros I
                                    to VI are co~itainecl in this documea~t, I'or Notes of Decisions for subitivisions
                                    VLT through XXV,see the second document for z$ USCA F~~;dea:al Rules of. Cis>il
                                    1'rocedi.iL•e 12tile ~6. I~nr Notes of Decisions for subdivisions XXVI to enc}, see
                                    the third documecxt for 28 USCA l~edr ral Rules of Civil Procedure Rule ~G.>

                              (a)lYIoYiUn for Summary Jadgment ox~ :['ar•tiul Surrivaxry Jurigmeut. A ~7arty
                               r►i~Yy ciaove #or ~ummaiy judgment, identifyiiz~; Batch clriim ~z~ clefc~~se--ot~ die pant of
                               eacl~ claSiri car defense--oti w}iieh summary judgment is sougUe.'1'tic court sliali gr~ni
                               sununaiy judgnleraf Sf the movant shows ih<~t there is »o genuine dispute as to any
                               materi~il fact axzd the n~ovant is errlitled to juc~gn~ent as ~i matter of law. Tl~e court
                               sholild state on the recorri the z•easvns for gcax~tizag or denying tl~e mvtivrx.

                               {l~)'1`lme to File z► Motioai. Unless a different time is set by local x•ule or the cr~~u•t
                               orders otherwise, a X~ai-~y may fa1K ~ nurt3on fog• suanmasy judgment at any time unkil 30
                               days ,ifte~~ the close of all discovezy. .

                               (c} Pa~ocedtn•es.

                                  (i) .5i~pportinJ I'aefltal Positions. A party asserting th~l a fact c~uuiol be or is
                                  Ke~iuinely disputed n~iist supp~ct L}ie asserticxi by:

                                    (A) citing #a ~~articulaz• parks of materiels i~~ th<: record, iiauliidazig de:pc~sitioa~s,
                                    doeumeaats, electronically sto~•ed infor~natinn, ~~ffidavits or declarartions,
                                    S[1j7llI1t1011fi ~1X1CIlt<IIIl~; 1:~]OSC 111i1C~C f01' ]3172'j)OSCS pf tI7C t]]PttOII O17I,y~, admissions,
                                    interrogatory answex•s, or athe:r materials; or

                                    (13) slaolving Chit tl~~ maYci•i~is cited do rapt e„tnblisll Yhc :abser~cc oi• pre~sc~nce of <~
                                    genuine tl9spute, aa• that xn advez,se ~~<►rt~ cezuiot prodr~ce admissible eviclenee to
                                    suppo~~l tlae fact.

                                  (2) Objertio~i'1'ltcct a Fc~cCls Nr~t S7~p~~or•terl by AcIrnissit~te liuider~ce, A
                                  ~~arl~y mti>> object t~hxl l~lae makeri~~l ci1e~1 io styi~x~~•t or dispute a fact c~:innul be
                                  ~aresealted in a form lh<it ~~~oulci be admisail~~le in evidence.

                                  (;;) Marerint5 Neat Citer2.'I'h~s coin•f need consider onI~~ tl~e cited materials, but it
                                  naay consider ot7u~r materials in the; rreard,

                                  (4)A~ctcevits or T)eciui•uli~yt~s. /1i~ xfficlavit or de~si:~~•ation us~~tl to ~iipa7ort car
                                  oppose a nxviion anusf lie made Sri personal lcnowlecige, set out facts that ~~roulrl U~:
                                  adzuissible in eviden~:~:,axad shaty that the affront or declaA<nit is corna7etent to testify
                                  on tl7e matters st~t~d.

                                (d) When Facts A~•<: LJnttvaiilble to tl~e N~x~mravant. If a n~>nm~rvant sh<7~vs b~~
                                affidai~rit ot• cleclaratiou H7at; for specified reasons, iY canne~t }~n~esenY facts essr:nti..il try
                               .liastifj~ its op~~osition, th~~s covr2 may:

                                  (t} defr~r considF:rinK themokicm rn~ deny it;

                                  (a) nll~w time to obtriin ai`fidnvits or dc~c;laratiians or to take discovery; or

hops://1.nc:xt.westiaw.com/Doc~~mentlN1 f34GOB3QB96A11DA983DF3~A06B5929[i/View/Full'Text.html'?navigationPath-Search%2Fv1 ~/o2F'results%2f~n. . .   119
               Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 5 of 12

                                 {g)issue any oti~er a~pi•apA•iate order.

                              (e)1~1i1i►ig t<> 7'ropex•]y Support or Address fi Fact. If n p.irty fails to p~•c~~~erly
                               support an ;.assertion of tact oa~ foils to propex•ly adtlx~~~ss au~otl~er party's assertion of fart
                               as required by I.Zule g~i(c), the court may:

                                 (x) give an apporlunity to prc~pci•ly support oi• ~ddi•ess t}ie fact;

                                 (2) considea• the fact undisputed for pur~~oses of the moticin;

                                 (g) grant swnma~y judgment if the mptioii attd sup~~Qrting materials--incliidipg ttie
                                 facts considered undis~~uted--show that the movant is e~ititled Co it; ar

                                 (4) issue uny other appropriate order.

                               (#~ Judgmexxt Inc~epea~ctea~t of the Motion. After giving; notice and a reasonaUle
                               tia~~e to ~~espond, tl~e court tnay;

                                 (x) grant su~aunary juclganent foz~ a nnninovaa~f;

                                 (z) •ant tl~e rnotiox~ on gx~ounde; not raised 37y a pa~•ty; or

                                 (;;) consider sun>>nazy judgment on Sts owu aftea• idcaxlifying for tine parties rnateria)
                                 facts that may xl~~t be gencunely ix~ dispute.

                               (g) I'ztilin~ to Grunt All tl~e Requested I7elief. If the: court ciocs not ~rnnt all Yhc
                               A~elief requested by the motion, it may enker an order slatrng any material fact--
                               including an item of da~nagcs or other relief--that is not genuii~eJy in dispute aa~ii
                               treating the fart as estahiisl~ed in th<: cEise.

                               (h) AfCdavit or Declaration Submitted in T3sYd Faith, If satrsfied Yhat an affidavit
                               or declarafian undex• this rule is suUrriitfed ix~ blci J~lillz or solely tot• delay, flee court--
                               afler i7utice and a reasonable time iv respond--may order the sut~niitiing parry to pay
                               ll7e other party the reasonaUle c;xpenses, including attorney's fees, it incurred as a
                               result. Aa offending .party or attorney may also be held in contem.~l or subjected tv
                               other approY~riake s~nrtions.

                                 CIiEDI7'(S)
                                 {Amended December 27, 19gG, effective Mt~i•ch i9, 1948; ,Januai~r zi, i963, effective
                               July i, .963; March 2, tq8~, effective August i, ~98~; April 3c~, zoos, effertivr
                               Dccerr~ber i, 2go7; March a6, zoo9, cffeciive Dccembea~ z, 2c~o9; April 28, 2oa.n,
                               effective i~ecember ~, aozo.)

                               n.nviso~x co~~vr~~rr~r:, rro~r~s
                               19x'7 Adoptto~i

                               'this rule is applicable to all acti<~t~s, ine1udiu~ 1~hosE~ a~aiusi die United Stites or ttn
                               officer• or ~~~ency thereof',

                               3tuvmar~~ judgment procedut•e is a method for promptly disposing of acti<ms in which
                               there is no ge»uine issue as to any mnterial Fact. Tt leas been extensively usr•,d in
                               Etiglnnd for more than ~o years; aucl has 1~ee:it adc~~~t~~d in a nu~riber of ~n~eeiean states.
                               Ne~v Y<>ric, fir exaiuplec, leas wade great user c>f it, During tl~e first nine years after its
                               sa~tuption therFt, the rec~or~]s of New York cottuty alone sl~o~~~ i~C>op +~ppliralions for
                               summary jud~xncnYs. ite~~orf of the Commission on the Admiui,U•ntion of Justice in
                               NewXoa~l<State (X934), p. 383, See als~i'I7tir•dArmuct(Reportgf theJudicic~l Cv~uicil ref
                               Phc Sfctcc of New Ynrk (1g3~), p. 3q.

                              Iu Ln~,land it vas first e~n~~)oye~l onlyiu cases of liquidaleti claims, bt~.~t thc~r~ l~i<is brf~3i
                              ste~idy enl<irgen~ient afi t}ie scope <~t ttae remedy iuitil it is uo~v used iii actions to rec~>~>~~~~.
                              ]arid or c:l~aitcls anJ in all ufiher actin~~s at )aw, for liyuidatcd i~r u»liyuidated claims,
                              exee~~t foa• ei few desi~;n~led tm•t's ai7d breach of ~~~ron~iis~ of n~fu~riagc. Jznyrish Ttii(es
                              Unrl~~r the JudicuCin•eAcf (1'1~e Atv~tral PracCice, ~~);~7) U• :3, r. C; Orders iq, ir~A, and ~iS;
                              see also 0. ;;2, r. fi, utiilac~rizii:ig ,jn tip~~licatic~ri fc~r jud~ruei~t ac un~~ t:iuie ~y>cxi
                               ti<lniissiuns. la> Mic:laigan (3 (:om,pl~i~~~s (zg2c)) § r~2Go) and lllinor4 (5mill~-I turd
htlps://1.next.w~stlriw.corn/Document(N 1R4COCi30f3~6A11D8983DF34406R59?_~3DIView/FuilTexLhtrril?navig<:dionPatfi=Scarcli%2~v1%2Fresuits%2Fn...   7..19
               Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 6 of 12

                              Il1.Stafis. c. iio, §§ 181, z;;q.r,, 2,ryy.1G), ifi is not liri~~ited t~~~ liquidated clernands. New
                              York (N.Y.R,C.I',(iq;;~) Rule 11;;; sec also 3tule lt~)) leas l~i'nught so many classc;s t~f
                              acYio»s tmcicr t11c ope~•ati~~n ~P the i~ulc 1~hai~ the Commission on Administration of
                                                                                            i
                              Justice in New Yc»•k Stnte (Yyg4)tticomvicucl that all restrictions be removed and that
                              tl~e remedy be availably "in any action"{p, zH~). For the l~isCoiy tai~ci nattu~e of the
                              suinx7aaiy judgment }~~roc~das•e and citations of sttztc statutes, sc~ Clar•lc aa~d Sarninow,
                              T7~ze Sin~iirnar•y JiFdgia~»nt(i9z9)> 3~ Yai~~ I,.J. 4%-',i•

                              Note to Subdivision (cl). Sc;e .Rule xG (Pre-Trial Prc~redure; Poranulating Issues) and
                              Ghe Note tl~eretc>,

                               Noce Cc~ Subclivisipi25(e) ~uicl(~.TlieHe are siznil~tr              to rules in Miclii~;ati.
                              Mich.Courl• Rixies Aiiu,(Seaxl, 1933)~Zu~~ 3n•

                              iy4fi Atneudment

                              Note to Subdivision fa)• T}te amendment nllows a claimant to mc>~=e fc~i• a s~m~maiy
                              judgment at Any tin7e tatter t:1~e expiration of 2p days Cram the ~:om~~aeiycemciat of the
                              nctinn c~a• after service of a motion for• sumtnaA•y judgme~at by the adverse party.'1'his will
                              n~>i7nally operate to ~ei-mit an earltct• motion by the clail~~~tnt Ua~u~ under the original
                              rule, where the phrase "1t any tine after the pleaclir~g in ans~v4r kher~to has been
                              saved" operates to prevent a c1li~nanl fzrom moving f<>a~ summary,jt~dgmc;iit, even in a
                              case: cle~sirly ~n•oper for its exerc:lst:, until a~ formal answer hrrs been fi)c:d. 'Plies iu Peoples
                              13ar~k u. [~edernl.Reserue /3ank ofSr~n 1~i~ancisco, l~T,1),C7~~l.~q.{q, 8 I~.;;upp. a;-i,the
                              plaintiffs counteranotion fm• ~ su~nm~~yjuclgroent was stricken as prem<~tua•e, be.<:ausP
                              tine defendant had not filed an znswer. Since Rule iz(a) allows nt least 20 days for an
                              nnswer,that kime ~~lus the to days required in ]lute 56(c) means that under• oi•igin;~l
                              Rule ~E~(a) a minimum pez•iod of 3a days aleccssarily has to c;lapse in even+ case Before
                              tine claimant c.~n be l~esard nn his right to .a summary judgment. An ext~~nsiott of time by
                              khe coux•t nr tlae seavice of ~>~•eliiniiaa~y ~a~otions of ~tny kind will pa•olc~ng that period even
                              further. In many cases this merely a•epresenYs unuecessaxy delay. Sec (hiitecl States v.
                              Adler's C:renmery, Inc., C.C.l1.2, 1939, io71~.~ad of;~, The changes ire in the interest of
                              more expeditious Iitigation. The 2~-day period, as provided, gives the defe~~dani an
                              c~p~~artunity to secure counsel and determine a co~.irse of action. But in a case where th4
                              defendant himself makes a motion for summ~r7~ juclgweut within that time, lher4 is r~o
                              rc;asc>n to restrict the plaintiff and tl~e amended rule sc~ providc:,s,

                              Subdivision (c). The an~endn~ent of Rule aG(c), by the addiTiou of the finnl sentence,
                              resolves a doubt expressed in Srartor u. Arkuasas.Natural(7as Grii;p., .t9~~.~, (i~~ S.Ct.
                              7z4> 3'~ U.S, 6~?U, 83 L.lid: 96~. See also Coxnm~ntai~~, Swnrn~u7~,ludgmerit as to
                              I>arvages> 2944, 7I~cd.Rules Serv. 974; Alctdeirense.I)v 13~~osi15/n v. ,Sti~l,ttcm-L;nu•ic;k
                              LimiLei° Co,, C.C.A.ad~ i945~ ~~}'71~.zc13yq, eei•tiocari denial 1945, 6~> S.('t. .i2o.i, :;z!~
                              U.;l, t~(>t, 89 .L.) d, ig8z. It m;~l<es clear that ~ithouglr the qu~:stic~u of recovery depends
                              or3 the ai~7cn.uat of damages, the stztnirirary judgn~ic:ut rule is a}~)~lie~ble and stui~mar7~
                              j~udgme:nt may be granleti in a ~~rop~r case. If t~t~E case is i~ot feral adjudictat~ed it may be
                              dealt with as pa•ovide~l in sut~division (d)t>f P.ule 5G, a~~d. the right to stunmary recc~~~ery
                              determined l>y a preliminary order, ~Illt:l'~OC:11101'}+ 117 Cl7ttfR<~ter, and the precise; nmoirnt
                              of recovery left for trial.

                              Sul~c~ivisiota (c~).12u)e Gq(a) deCnes "j~idgme~nt" as includiiag a decree sznil "tiny order
                              from wlaicl~ an .x~~~:~F~al lies," Subdivision (d)ot']'tul~. 56 indicates cJ<r~irly, h~~ti~ever, that a
                               r.~~rtia] su~nmtuy "judgment" is rao1: i~ i'inal jt~tlKnaenl, and, tlicre~l'orc; that it is not
                               appealable, unless in tl~e pnrticnlalr cast: some stt~fute ~llo~~s an ap~:~ca1 from lh~,
                               interlocutory order involved.'Clle Iaartia) summ.u~y judgment is n~ercly a E7rr~trial
                               adjudication tl~~t ccrt:~in issues shall tic (i<~t~irlc<] estr.~tilish~~d for the trial oi'thc vase.
                              This adjudication is ti~ore ne~rrly alcirr t~o tl~c; preliuiivar~~ i~rder iu7d~~zr !lute a6, and
                               likc~~~isc~ servc:~s t}ic }~ur~osc of'spctediisg up liti4Htic7n k>y c~lll7lll2C111~ I7CIOI'(! 1Pl,~l m~~riers
                               wherein U~ere is no genuinerstiue of tract. Ser Ger~nart~ ~~. Sncnr~ii-1-"acinnr~ C1i7 ('r~.,
                               C,('.r1.~, ~a9~a.13U F~,2d 5J5; 13igc~ii~s u.(1(tirirr Ir~m {V"nrkc. C.C;.~~.~,'.i9hG, a~.-E 1'.~ci
                              'i~4; 3.Nlor~re's Feclerc~l.Practice, 193 , 3~~~)~>-3:~q2. Siiac~r ii~t~~~rlocutor~~ ,~}~>p~~~~~~is are not
                               allo~~~ed, exc~~I~t ~vhrrc~ s~~ecificallV prae~ided by statirte, s~~e 3 Moos e, op. cit, stiprti,:ii55-

https://1 .nexl,wesll~w.oam/DpcumenUN1 E34G4Q30896A11 D8983DF34406859298/View/Fuli7c;xl.html?navigalionPath-Search%2Fv1 %2F~'e5UItS°/~?..Fn... 3/9
                Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 7 of 12

                                 3x y6, i1~is inLcrp~•~tatioaz is iia lixie witlx t~h<if policy,7eo~acn•d v. Soc:ony-Vc~cuurn Oil C."o.,
                                 supra. S4e also ~iuli Visirm lnc. u. R~9Ib~(y. C,r~., C,C:.A.2, 7c~q:;> a;3G I~.zc1 G~?1; 7'oonicy
                                 i~. 7bomt~}h 1915 a.~9 I.T.ail :tq, f3o U.S.Apk~.l:).C.. ~?; Biggins u. Ottmer Iroi2 Works,
                                 supra; Catlin v. I.Tnitr:~d ,Sia(c:s, :t9q~,6~ S,C:t. hga, ;;'a4 tJ.S, 2;tq, 8c~ I..T~cl. c3i:t.

                                 lc~(~;; AmeYidmenC

                                Subd~visiox~ (c3.13y the amendment °answci,s to interrogatories" are included among
                                the materSals which may t>e; considered oz~ motion for summary judgment.'t'he phrase
                                was inadv~z•te~itly ~mitteci from the rule, see 3 Barro~i & I~oltznff, Federcil I'ractioe &
                                Prncedut~e ~~g-fro (WrighC ed, tc),58), anal the eoua•ts la~ive generally z•e~c;hed by
                                iz~tea•prrtntion Yl~e result which ~ri)l hereafter be r~^q»ired by the teart of the airiex~ded
                                rule. See r'~nnot., 74 A.T,.IZ,2d qSq (t9Go).

                                Subclivxsi~n~ (e).1'1~~ words "atiswei~s tv irztex•rogatox•ies" arc added ire tl~e tl~ii•a
                                se~zeence crf t~zis sul7division to c<3tif~~i•m to ~tl~e ~~x~er~drrienC ~>f st~bdivisio» (c).

                               ' Chc;lasttwo sentences are added to <~vercome a line of cases, chietly in the'I')~ird
                                Circuit, which has impaired t1~e utility of the su~nma~y jud~n~ent device..A typical case
                                is as follows: A~~ar~y su~~~~ni•ts h4s matron for summary jiid~;~nent by affidavits or oklier
                                c;videntiaay rnatlea• stif~iciceczt to sPiow tl~zat tlx.re is ita genuine fi ssile as tc~ ri rnateri~al fs~et.
                               The adverse party,in opposing the motion, <tc~es taot produce any evidentiary matter, or
                                prnduces same but plot enough to establish thtit there is a genuine issue Fir tx•ial,
                                Instead, the adverse pa~~ty rest;5 on averments ~7f his ple~idings which on their face
                                present an issue, in tUis situation'Claia~d Ci~•cuit cases have t~lcen tlae view that sun~maxy
                               judgment must lae denied, at least if Ehe, av~rrnerats are "well-pleaded," grad not
                               suppositious, eonelusoxy, oA• ultimate. Sec, l~r•c:cferic;k Hcmt ~ Co.,lne. v. ltaeorclgrc~.p)t
                                Corl.~„ 169 [~.2d X80(gd Cir. z)4$); Clhzted States ex rel, Kolton u,.f:lalpern,?6o i~,zd
                               59~(3d Cir.1958)~ U~iitecl States ex rel. Nobles e!. Ivey 13~•vs. Coizstr. Co., Xnc., t9z
                                I~.Supp• 333(D.I)el.tyb~.); Jumisoit u. Pennsyluania.~5<.rlt.Alf~. C'v., la i~,K.l.). 23~~3
                               (tN.D.Pa..t958)~ 81112Y1JI~BQ7'~ Iri4. 21. L~GII7TISIIIttG'ItG'IIIti('IllSI1'If;ti~ t39 l~,:up~a. ~~{2
                                CE.1~.1'a.i95G), L~v~ u. ts'gcciPable Ii(c>rlssui~. 45ocic~ti~, 1ti N,R.11. 1Ga (H.I:).Pii.zy55).

                                The veiry mission of Yl~e smni~~aiy judgment procedtti•e is Co pierce tl~e pleadings anti to
                                assess Ilse proof in oi•dei• to see whether there is a genuine need For Crial.l'he'Phii•d
                                Circuit dootrine, which }permits tl~e pleadings tl~enaselves to titand in the a~~iy of
                                grsmting an otherwise justified summary judgment, is incnropaCib]e with the bt~sie
                                }~~ur~~ose of the rule. See 6 tYlor~re's redcral l~rnciice zg69(zd cd. ~9,3}; g L'arrozi &.
                                1-Ialtrcrff, supra, § t235..t.

                                 ZY.is 17oped t~l~a~t t}ae ~unec~d~nentwilJ coiita~it~>ute to t)~~e rr~oi•e effective iiulizaCion of il~e
                                 salut~aiy devrc~y of surnmacy J~~dgmenC.

                                 The ainendtTaent is not intendeil to derogate frou~ the solemnity of tUe pleadings.
                                 Rather it recognizes that, despite t:lae best efforts of caut~sel to male his l~~lradings
                                 nccurats, they map be overwlaclrrairaglyrnntra<licted by tl~c pz•o~f available to tars
                                 ~id~~ei:saiy.

                                 Nor is the ai~~encimcnt designed io affect tl~e ordivai,v standards a}~plicablc to die
                                 swniriary judgment n~~<>tion, So,for extmiple: W1~~erc an issue as to ~i ~riatf~rial fact
                                 cannot be resolved ti~ithout observation of the demcai~ot~ of i•vitnesscs in order to
                                 evaltt~~te t}~cir credibilihy, summai~~ judgnx~nt is nt>t ~pE~ropriale. lA~l~hre Uac e~~ider~tiarY
                                 matter in support of tl~c anotio» ~.ir.~es nit estttblisl~~ th~~~ ;~~bseuce ~~I':~ };euuinr. issue,
                                 swa~ma~y judgment must tic denied ~veai if nc> opposi~ry evidentiar~~ rriattcr is
                                 a7resci7ted. And st~~t~mar.Y.ludgment may b~; ii~appr~a~>riaCe ~vhf~re t11e }~~aita~ o~~~~osirr}; it
                                 sl~o~~~s under si.~bdi~~i5inn (f) th~it lie cannot i~t tl~e time prese~7t facts essc~~r~ti~l ti> justify
                                 his opposition.

                                 1c~87 Anietacb~ient

                                rl~e amendu~ei~i~ ar~~. techi~ic~il. Nt~ subst~uili~~c: cJ~icu~~~e is intrnde~d

                                 zoc~7 Anaencixrzc:ut

h ilps:!l1.nexi.west~aw.com/[7oc~unenl/N1 t3QC:OCi3OC~9fF~11 L789831.~~3440fG3'_i929F3/View/Fuli'7exLhtml?navigationPath=Search'%2Fv1 %2Fre;suits%2Fn... 419
               Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 8 of 12

                               The lari~uuge of Kiile 5G has been ~metaded <is p~u•i of tl~e generatl restylinb of the Ci>>il
                               Rules to make them,more easily undcrst~~od and lu nallcc sl~rl~ and leruiinology
                               cc>nsisterrC tliz~oughout llie rules.'fhese chtu~ges Lire inY~r~ded to be skylislic Duly,

                               l~oz~zaaar Rule 6(~) anal(b) referre<3 to sumn~ar~~-j~rdgincaat motions on or against
                               claim, cx~unterctaim, cm c:rossclaim, or to obtain a dcclaratoxy jud~rnez~t.'1'lae list w<.~s
                               incomplete.. Rule ,r,G ap~~lie~s to ehird-party cl~iiit~auts, ir~terveuors, claimants in
                               iratergl~ader, and ethers. Amended 12u1e aG(a)and (b) carry fcyrward tl~c: pa•esc:nl
                               meaning by referring to a pax'ty clazrnin~ relief anc~ a agar#y a~sainst whoiu relief is
                               son~ht.

                              i~orme:r Role ~G(c),(d), and (e)stated cirrumslsinces i» which suiximaryjudgment
                              "shall be rendered," tli~. court "shall zf practicable" a4cerlai~a facts G:xisting vJitl~out
                              s~~bstantiul coutrcrversy, acrd "if apX>ropriate, shall° enter swnmaiy jucl.gment. Tn eucl~
                              place "shall" is changed to "siac~uld." It is established that atlhou~h there is no
                              discretion to enter• sm~vna~y judgment when khere is a genuine issue as to arty matei•i11
                              fact, there is discretion to deny siammt3iy,jurIgment whrn it ap~7eat~s that there is no
                              genuine issue as to any material fact. Xei2necir~ u. Silas Maso~i C:o,> 33q U,S,:_>qq, ':,Fi-
                              '~57 ~:ty~}t~). Many It~wer com•t decisions aee gathered in toA «rrigh~t, Miller &Kane,
                              Pc:deral Prt~ctiee &.t'z•ocedure, C:i~lil ;;d, § 2rya8. "Should" in emended Rule ~6(r.)
                              recognizes that everts will seldoan exerc:isc~ fhe diserc:tic»~ tc~ deny smnrnary judgment
                               when t]~cre is too genuine issue as to any u~ntca•inl fact. Similarly spaa•ing e~escise of ttiia
                              discretion is appr~f~rille tulcl~c Rule gC(e)(2). Rule ~G(d)(t), on the, otherhaud, reflects
                              the more open-euJed discrc:tior~ to decide whether it is practicable to detez'mitae wlxat
                               material £acts axe riot geiauinely Ott istiue.

                               Dormer Rule 5G(d) used a variety of dif[~revt phrases to express the :Rule ~b(c)
                               standard for Summary judbnxent--Oiat Cl~crf: is do ~;E:uuine issue as to ~uiy material fact,
                               An~e:nc3cyd Rule 5((d) ada~~l6 terms directly parallel to 12u1e 56{c).

                               2c>oy Amendment

                              'I7ie liming ~~rovisions for surraraisti'y judgrG~e»f are oulmuded. T1~e;,V are c:onsolidate:ci 2nd
                               sul~slantially A•e;viaecl iu new subdivisiu~i (c)(~). Tlae taew mile allows a party to move Poi•
                               sumttia~y judbment ut ~~7y time, c;vc:n as e~az•ly as the cozn~r~eucemeut ot'the ~jctiozi. Tf'
                               the moTion scet~~s preinttture both su~divisioa~ (c)(~) and k2ule b(b)allow the court to
                               extend the time to t•espotid.'t'he rule doe:. set a presarriptivc deadline ~t ;~o d~iys after
                               the close of all ciiscovety.

                             'Che ~~resmn~~tive timing rtrl~:s are <lefault provisions th~ac may be altcx•cd by an c~rdex' in
                             the case ~~r by 1oc~il rule. Scl~ed~ling orders are likely to su~~rrscdc Chc rile provisions i❑
                             most cases, de1'erx•ii~g siimnaary-,jtrd~mr:u~f n~ioCio.ns until a stated tira~e or ~stal:~lisl~ii~g
                             clif'fet~eiat cleacllinc~s, Srl~edulir~g orders t.+ilored to ti7r needs c~i'tl~e s~~ecific case, perhaps
                             adjusted as it progA•esses, sire likely t~> work better than default riles. A scheduling o~•der
                             inay be ~idjusted to adopt the p~~rti~s' Gigreemeatt cira tirtainh, or n ay re~~~iire t)aat
                             discove;t•y and zuotions occur iu stages--including sere+rcjtiau of expert-witness
                             discovczy fz•onz other discc~veiy,

                               I..ocal mules m~>> prove tisefial w~lx~n local docltei conditions <~r ~>racfices arc inc~>rnpatiblc
                               Frith the gezleral Mule yG timing pro~hsions.

                               If a motion for sui7~rnar)':luclg~r~rr~t is filed b~:frn•e .r r~sp~~nsive ple:adin~; is due fratxi a
                               pt~r[,y affechecl l7y the nic>ticm, P.he tirn~r 1~0~~ rc~sporirlint; to the: ~riotior~ is 2a drys ..iFtez• tlae.
                               responsive pleaclin~; is due,

                               ~uic) A.i~y~;iidme»t

                                Rule ~G is t•e~~sed to improve the; pa•ocedures f<~r p~'esenting and decidii~~ sumnifiry-
                               .ludgn~eiat motions rind to ~nal:c: tl~r; proc;edures rna~e consistent ~~~ifh tliosc: silrcady used
                                iii m~~ny cuurts.'d'he sttuiilara fc>i~ grautin~;s~unn~v-~~ jadgn~i~nP remains iu~cl~ia~l~ed. 7`hc
                                l~iuguage of subdi~~ision (a) continues to require that there be ni> geuui~rc dispute t~is to
                                i~iny m~~ti~>ri;i) tact ~a~dti~at t1~iG movi~nt be c.ntiHed to iuclgm~nt cis a n~ltier oi~1a~~~.'I'l~e


h tips:!/1.next,westl3w.cc.~mll~acument/N1t34COB30696A11Df3~J831~F3440Gk35929f3lViewlFull7cxt.html?navigati~nPath-Search%2Fv1°/U2Frrsuits%2Fn... 'i/9
               Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 9 of 12

                                a~vendnaEnts will not aft~ect continuing development pf C1~e de~cisiu~~al law consU-uin~;
                                and applying these; pl~ras~s,

                               S~zbclivision (a). Siil~divSsi~>rz (a)carries fortn~erc] the summaiyyudgros»t standard
                               c;xpressed a~z t~az•Axacr subdivisioia (c), changing only one word--genuine "issue" I>~COTIIP.S
                               benuixaF:"disi~ute.""Dispute" hetiex~ a•eflects t:he focus of a summ~aiy-j~~d};meait.
                               determzn~tion. As ex~~laSi~ed below,"shall" also is restored to the place It held fA~aix~
                                X9;38 tc> 200 .

                               Tlae 6z~st se~rtence is acicled to ~~fthe elea~' ttt t}ie beginning that sunvnzuy judgrtient may
                               be requested zavt ~xaly as io an eniire case but filso as to u ciaiin, defense, or part of a
                               claim car defense. "1'he subdivision caption ado~.~ts the conunon .phrase °partial summazi~y
                               j~tdgirient" to describe disposition of less thin the whole .action, wl~etl~er or not the
                               order grs~nts all the relief requested by the mntion.

                               „ShatP'is resY.~red to taxprr:ss t:hr~ <lirec;tic~ri to grant summHa~~judgrnar~t.'I`he word
                               "sBall" in Rt~ile ~6 acquia•e~l significance over many dec~rdes of use. Rule ~~i was
                               axa~eiaded in zo0~ to replace "shat]"with "slx>uicl° as part of the Style Project, acting
                               wider ~ convention tl~~d r~roliil>ited any use of"sh~~li." Cormnents Ala pro~>osals to
                               arrxex~id I~~ile 56, as pul~]islied ixa zoo8,l~tive sl~owaa ttxl[ neither of the choices available
                               under tlie Style Project conventions--"must" <~r `:sl~<auld"--is suitable iii light of tlxc~ case
                               law on whether a district court leas discr~:tion to deny summary jrsdgme:nt wkien tlx~re
                               t~ppeare to he ~10 genuine dis~~ute as to any inateria) ffic~t Canlparc,Ar~dctrson u,lilaerty
                               I.ubbi~, IrRc., 4~~ 1T,S. 24z,z~~ (~98G}("Neither do we suggest that fhe tx•ial coin~ts
                               shcnild act c>tt~cr than with esiution in ~ranCinK summaa~r judgment or that t1~e trial court
                               znay not deny sumniary,judgment in a case in whic.l~ thea•c; is reason to believe that the
                               better cow•se would be to proceed. to a frill trial. ICc;nrtedt~ v, Silas Mnsvn C.o., 334 TJ.S.
                               ~~,}g * ~'~ * (xg4t3}"), with Celt~tex Cvr1~. u. Cate°ntt, 477 U.S. ;i77, ;32~a (iy$6)("I~a our view,
                               the plain lau~ua~c; of Rule 56(c) mandates Che entry ofsummary ju<.i~meirt, 2fter
                               adequate tir~~e frn• disc:~very and. upon motic»~, against a p<u•ty ~vho fails t~ tnaicc a
                               showing sufficient to establis}1 the existence of an eleznei~t essential to that k~ai•ty's case,
                               and on which t1~at pa~~ty wi11 bear tiie burden of pt•oof aC n~ial."). ~:liminatin~ „shall„
                               created a~i unacceptable risk of clanging the st~~~x~mazyyu<.lgznent sta~iciard. Re;~toci.ng
                               „shall" avoids the unintended c:onseq~iences of ~a7y other ward.

                               Subdivisi~m {a) also adds a new di~•ectioa~ lt~aC the court should state can the record the
                               res~sans for brant:ing nr de~nyiub the motion. Mast courts T•ecognize this rarackice. ~1rt~<>xx};
                               other a~ivantngcs, a st~itc>mctit of reeisons can facilit~tc an appeal or sub~eque~it trial-
                               court ~~roceedings. Tt is particul~.u•1y important to state the reaso~is for• ~raaitizig
                               summa~y.judgmcnt. 7'he farm and detfiil of the statement c>f reas~~ns a~•e left to Che
                               court's discretion.

                               1'hc statement oar derayin~ stu~ixntuy.iudgn~ent ne:e:d nvi address every avail~tblr A•euson.
                               BuC id~ntific~fa<~n o1' central issi.i~s ma~~ lie1~:~ tlie. ~~art.ie~s to £Deus ftu~t}aer pz-oceeclia~~s,

                               Subcliviszori (b).'~'l~e timi~~g ~mo~~isioris iu former sul>clivisions (a) a~~d (c) arc
                               sGiperseded. Although tiie n.il~, 111n~a~s .~ rnotion 1'c~r s~imiraa~y jtadgnlent to be filed at tl~e
                               caninaencemt:nt of an sictior~, in mane crises the in~akion will be ~~»•eauatLu~e i~mtil hl~ie
                               noum~v;~nt has ha<l time ko 1'ilc~ a resp~~nsive plea~linb or other pretri~il proect,dings
                               hove been had. Schecli~ilir,i~ orders or utl7cr ~~~r~Crial urdcai;s can regulate timing to tit the
                               a~eeds of the case.

                               Subdivision (c). SuUciivision (c) is ne~a~. R estnblislaes a corriman F>roceduA~e for
                               several ~sp~cts of sunun~ry-judgment nu7tic~ui synUiesizecl from sinailax• elements
                               developed in the cases ur found iir ~7~any lucal rules.

                               Subdivisioi~ (c)(1) addresses tire. w~~ys tt~ supp~~rt <u~ <issrriion that ,i fact c:an w• ca~n~ot
                               be ge~~uiueIy dis~~uterl. It cic~es not <uldress the f'orrn for providing the, required suppaa~T.
                               Different coiu•ts and,jiiages liavc licl~y~7led differ~ut forms inclucling, ~1'or ex~~rua~le,
                               dicecii~ns lhnt llie siiE>porl be ii~cludi=.d iii liif~ rriotio~7, n•~adc ~xirt of:i se}~~aratu
                               stt+fc~naen~t of f? cis, iutci•p~lated in dre burly ~f a lYrief or rrie~~nor~~n~.lunr, or En•ovidi.d i» a
                               scp~trtitc: statement of f'acls inciuda~d in tt L>ri~tf ur u~~mor,indum.

h ops://1.next.wesklaw.cam/C~orumenl1N1L34G0t330E396A11D8983DF3AAU6f~G9?.~[3/View/Fuli7ext.htmi?navit~~tinnPatli-Search%2Fv1%21-results%2Pn...   G/9
               Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 10 of 12

                               Subdivision (c)(x)(A) describes Qie t~ariziliar record ninierials commonly relied upon and
                               requires drat tlic; n7ovanl cafe llic ~~£irticular parts v[ th4 Materials that support its fucC
                               positions. Materials than are not yet irr the record•-iuclucling materisals referred to in nn
                               affidavit car declaration--~~n~sl be places] in flee reeurd. C~nee niatc:rials ac•e in the ~~ecoa•d,
                               tlic c~>urt may, by ox'der in the case, direct that tl~<: materials be guthereci in 1n
                               appendix, a party may vc~lui~tarily sul~~uiit n~~ ap~~>end~ix, or tl~e ~:~nrties lntiy submit a
                               joint npp~ndix.'7`lie uppc+ndix prncc.dure also may lie establis}~ed by local rule. Pointing
                               to a specific locr~ti~~i~ in un appendix satisfies il~~: cicatioiy requirere~ent. So ton it may be
                               eni7venient to direct t2~at a party assist the coact in 1oc~ting materials l~uz~ied its a
                               voluminous rerorcl.

                               Sirbdivisi~n (c)(~)(B) reco~;uizes that a party need not always pant.to specific recc»~d
                               ta~atex•ials. C)nu party,tivit.h~~rrC citing; aa~y oth~a• niaCc~•ials, may res}~ond oz• xrply tl~aC
                               m;.iterials cited hc~ das}aute or su~>~~ort a fact clo not establish tl~e absence or ~~rescaace of a
                               genuine disYnite, Arad a p~~a•ty ~vho do>c:s i~ot hz~ve the trial l~ui•den i~f i7rociuetio~ may rely
                               o~~ ~t showing t)aar a party who does have tlu: tz•ial buz•den r.antaoY produce admissible
                               evidence to c~irry ils bi.u•dt;aa as ti:~ the fact,

                               Subdivision (c)(~) pro~~ides thAt a perky may object th~rt material cited to suppot•C ox~
                               dis77utc a fact caaanot be presented in a form th:atwould UE: £admissible in evidence.'.1'he
                               objccti.on fi~nckions a~~uch ~v an objt~ction at Crial, adjusfed fc~r the pretrial setting. 7'he
                               burden is c~ii tl~e proponent to show Ut~t tlic: mzrteri~l is admissible as ~»'~sented or to
                               explain fhe admissil~l~ i'orna that is anticipated. Therfa is no need to ivai<e iz separate
                               motion to sci•il<e. If the case goes to trial, t'ailuz~e to claal]enge admissibility nt tl~e
                               suxntnai•y-judgment stage does not forfeit the ~•ight to challenge a.dinissibility at. trSal.

                               5ul>division (e)(3) reflects judicial opinia~as and local rules provisio~7s sating Chat the
                               court may decide a motion for summary judgment without uncleA~lakiaz~ aii independent
                               search of the record. T~oeieUiel~ss, tl~e rule also ~•E~cogn~zes that a court nay considea•
                               record maCrrials noC called to its att~.entit>n by Clue pai•tics.

                               Subdivision (c)(4) carries fior~n=ard some ~f'tl~c ~>a•ovisians of farmer subdivision (e)(:t),
                               Ot}aeA• pt•o~risions are relocated or omitted.'1'he requ3retnent that a sworn or certified
                               copy of n paper a•eferre~l to in an affidavit or declaration be atkaclied to the affidavit or
                               deciarc~tia~ is o~~~i#t.ed as unnecessary gSven ihE, requireme~at in subdivisSc~a~ (c)(a)(A)
                               that a stateanetat or daspute of f<zct tae sua~po~~ted by na~terials ita the ~~ecoA•~,

                               A formal affidavit is no lower required. ab U.S.C. § iq~}G allows a w~•itten uusworn
                               declairatiora, Cea'tificate, verification, yr stttte;ment subscribed in proper fot~ni as fruE
                               under p~ilalty of pexjui.y to substiittCe fc~i~ sou affidavit.

                               Sitl~~livision (ct). St~ibdivision (<.l) carri~~ts forward witl~oizt subsl~mtial change the
                               p~~~vrsions otform~r sui~~iiti7sic,n (f~.

                               A pa~•ky rvl~o seeks relief under si~bdivisi~~n (d) may welt an order defei•ring~ the time to
                               ~~c~spond to the surrm~ary-judgment motion.

                               Subdivisic>n (e). Sul~divisioo (e) ~ddrrsses yueslions that ~u•isc when a parry fails to
                               st1p~~~o~•t~ an assertion of ~facf <» ~ fails iv ~~ropa:rly ~ddrr:ss ~u~other }>arty`s assertion offact
                               as required by Tiule ,G(c~). As explained below, si.u~nmai-~~,jirdgm<~nt cttt~~i7za1~ be gr}int~d
                               by dc.fijtiilt even if there. is a coinpleie Cailw•e to respcmd to the motion, teach less when
                               au ~tttampted response fails Yn cnmply ~~~it~h Rule ;~6{c) requir<;n~ents. Nor slii~ulci it be
                               denied try del'xul~t evtyri ii~ the n~x>v~ant corraplef~ly f€iils to re~~l,y t~o ;~ ~1o~an~o~,~~nt~'s
                               response. 2iefore clecidin~ on ~yther pt~ssil7)e ac:tio», subdivision (e)(x) recognizes t17at
                               itie~ enure may aff~7rd yin ul~~7ortuuita~ t~o ~>ro~~erly vup~xrrt or address tiro facC. L~i many
                               circLunslances this opport~,wit,v ~~~ill be they ccnirt's ~~refrrrr:cl Lust step.

                               5ii}>ri~ivision (e)(a) auN~orires tl~c cuw•t to consider a fact as cu~dispuTccl for ~xu~a~oses of
                               the n~ioti~m tvheta respo~is~ ar reply requiremeiafs afire noC st~t~isfied. "1'}iis ap~arvaG:l~~
                               ref'lec;ts tt~e "tl~e~iied adrnitied~~ provisions in m~rny It~cal rtiles.'I"he fact is eoirside~~ed
                               iandispnted o~tl}~ f~~~r pt~a~poses of fl~u~ mot.i~~m; if sumrn~r.1°:lud~;r~nr~.nt iti rle~riied, a party
                                 -lrt> f<tilc;d to mal«> a properr Rule ~6 re,s~.x~fisE~ nr reply rr`rnains i3•ee. tc~ rc~aatest. t'lac; i;jrt

https;/l1.next.westlaw.com/~ocumentlN1E3~G0[33UC396A11[]f3J830F'34406859298iView/FuIITexLYilrnl7navit~ationPath=Search'%?_Fv1'%2Fres~tlls%lFn.,. %/9
              Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 11 of 12

                               iz~ furtlaea~ pr~c~ecliaags. Aud the. court naay rlaoosc n~~t to consider the fetct cts
                               undisEnited,}~artictilat•ly if llze cc>tu•t knows of record n~aCerials that slrow gruux~c~s Fvr
                               genuine dispute.

                               5ubdavisioty (e}(~)recognires Yhr~t the c<>~ax•c naay gratnt summ~ryjudgment only if the
                               motion and sup~~ortin~; ~nat.erials--including t}ae facts considered undisputed under
                               subdivision (e)(2)--shover that the mov~rat is E;ntikleci to it. Considering some facts
                               ~indis~~titecl d<~es not o£ itself ~~Ilow sinn~z~aty juc]gment. tf there is a prc>pc:r response or
                               reply as to some t'acts, tl~e r,~aua•k cannot gr~~nt snaaux~aty judgment w.ith~u~ determining
                               whetl~er~ those facts cai~ be gea~uinely disputed. mace the cc~urk has deter~»ined the set of
                               facts--l~~th kh<~se it has ch<~scsn to cc~nsic~er undisputed i'or want of a proper a•esponse ox•
                               re~>ly and any that cannot be genuin~;ly dispyrted des~~ite .t ~~rocedt7rally proper response
                               or reply--it measi: detea~mine tlae: legal c;onsequeixces of these facts and pet~inissible
                               inferences £z•oro them.

                               S1rL~livisio~n (e)(4) rc:iognizcs that still ~tlier ~rclerh inay be s~~prnpriate. Tl~e cht~ice
                               anion}; possible. urdet-s shoald be designed to encourage pA•oper presentation. of the
                               record. Murry courts t€ike extra care ~~itl~ pro se litibanks, advising the~l~ ofthe need to
                               respo3ld and tl~e ris)< of]using by sutntnat•y judknzent if au ~ideyuatc resr~onse 9s raot
                               ~lecl.. And the eow•t may sec]c to ~~eassure itself by s~m~ examinatio~i of the reeorcl
                               before ~rantin~; suuianary jud~;nu:nt against a pa•c~ se litigant.

                              5rytrdivisx~~~a (t~. Sul.>cli~rision (f) k>rii~gs ini:o Mule ~6 text a number pf z•elated
                              proct.dures tl~al ]nave grown up in ~7ractice. At~ez• gSving notice and a reasonable time; to
                              res~>ond tlae court may grarGt surnn~ary jruf~;rrienl fc~r the nonmoving paz•fy; ~z~ant a
                              motion can lebai o7• factual grounds nut r•aise<1 try the paz•lies; or coxisider summ~iry
                              judgment on its own.]n many cases it may prove useful li~~st to invite a motion; the
                              invited notion will atitomaiically trigger the reg~~laz~ procedure of subdivision (c),

                              S~ibdivisioir (g). Subdivision (g) applies w}ien clue court does nor grruit ~)I t)~e relief
                              t•cquested by a makion for surnatia~}~j~td~;ment. IY becomes relevant only after the court
                              has applied the surnmaiy-judgmt~nt standard cnrL•ied fox~vard in subdivision (a) to each
                              <:l~im, defense, or part of ,~ claim rn• defense, identified byy the motion. Once that duty is
                              discharged, the eouz•t may decicic whether tv apply Cl~c suminaiy-judgment staridt3rd to
                              dispose of u in<zterial tack thtat is riot genuinely its dispute. Tlie cotu•t must take ~arE Uiat
                              this deterix~i»ation does not interfex•e with tt party's ability to accept a fact for 1>urposc:s
                              of tl~e motion a~ly, A ~ao~unov<~nt, f~c~r example, may feel confident that ~ genuine
                              dispute as tc~ one or a few facts wi11 defeat tlic motion, acid 77i•el'er to avoid tlic cost ~~1'
                              detailed response. to all facts stnted f.~y the movant."Phis position shouter be available
                              w~ithnut running the risk that the fact will be taken as r;stablitihecl uiadez• subdivision {g)
                              or otherwise fauiici io have been acce~ptecl for otl~~r purposes.

                              If it ie readily appfirenl that the coeu•t cannot grant all th~~ rr~lief.rec~uested by the
                              motion, it may prop~~:rly decide thirt the: cost of detern7inin~ whether some potential fact
                              disputes may be eliminated by suitnriary disposition is greater dean the cost cif resolving
                              those clis~~utes lay other means,ir~rluclin~ trial. Even if tine cotu•t believes that a fact is
                              not genuinely iu dis~~iut~~ it may refi•ain 5•om ot•dt:rinh~ th~~t t.l~e fact be treated as
                              established. l`hc coln•Y n~iay c~~nclud~~ t17at it is better t~o I~;ave o~~en for fri~l ~C;~cts and
                              issues that. may be better ilhm7inafeil by il~e tri~~l of ~•ei~~te<i f<ncts that must be tz~ied in
                              aiay crept.

                             Siibdivisi~~n (Ir). Subt3ivisic~n (l~) c.ai•ries fot~vrvtl ft.>rm~:r• sul~divisio~i (g) ti~itl~ tl~re~~
                             changes. Sanctions pre niti<]~ clisr,.rGtic>u<ir~~, not mand<~ta•y, reflecting the <~xk~erienee
                             taut courts seldom invr~l<e the iradependettt Rule g6 authorit~~ to im~~ose sanctions, See
                             Cecil ~z C".ort. I~eder.il ~ludicixl Ginter A4crnorv~dcun can l~edi:ral ]lure of Ci~~il I'z~c~cedua•e:
                             , l~(t;) M~~ations fur Sairct~ious (~}rril 2, a_oo~). In iicidit.ioi~, the rule teal is t.xpanded to
                             rer.u~;ni-re tl~<: neec] to pru~~ido not~~ice and a rcasaiabl~: f.imi: f~~ res}~oiad. t~i~ao-tlly,
                             ~tuthorit}~ tc~ impose oll:ier ~i~.~prc>p~•iate sarictioais also is recognired.


                               NCI~L`:i ()~ I)t".(:183017S CC)I]~.iIIA'Al.alf~ y'Cll'tl' SE:~LI'(;~1 i('.17]1S ~O~     ~~ic~~i ,ill it,-';~



hll~.~s://1.nexLw~sUaw.corniDocumenUN 10ACOB30(39G~11 n89II3Dt~ 344061359298/View/FuIITexLhUnl?navigatiunP~th=S<:arch%2Fv1 %2Fresults%2Fn... 8/9
                Case 1:19-cv-09506-JMF-RWL Document 82-3 Filed 03/09/20 Page 12 of 12

                                    Feed. Rules Civ. Pi•oc. Rule 6,28 U.S.C.A„ T'TtCP Rule ~6
                                    lncludinq Atnencln~exzts ~Z4ccived Tl~rc>ugh 7-i-iq


                                    I:nd c~C                           (i~ ~oiy'.['homson Rrutrrs. Nn claim ho original U.S. C;overnrrient Works.
                                    Dacuattetat




   WesUaw.t?~201A7hrnnsonRfluters   Priv~cySialomrnt   Accecsibilily    SuppllrrTanns    ContaclUs    1.800-REP-ATTY(1-ADQ•733-2889)     ImpraveWastlaw ;:   `+, r;t.;~e:>u~+r;c.:n~^~~




hltps://1.next.wesilaw.com/faocurnenUN1[34COE330896A11n89II3f7F~344pG13592981View/FuIlText.html?n,.~viyation('ath~Search%2Fv1"/~2Frcrs~dts%2Fi~...                                        G)/G)
